ORDER
PER CURIAM.
Donald Haupt appeals from the judgment entered on a jury verdict finding him guilty of one count of attempted forcible sodomy in violation of Sections 566.060 and 564.011 RSMo. (1994) and one count of third degree assault in violation of Section 565.070 RSMo. (1994). He was sentenced to 21 years’ incarceration.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).